SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Plaintiff Jose Morales, who alleges that prison medical staff provided inadequate medical care for his toe injury, appeals from the district court’s dismissal of his action under 42 U.S.C. § 1983 pursuant to Fed.R.Civ.P. 12(b)(6). Morales has failed to allege facts which show that Nurse Stewart, in treating his toe, acted with “deliberate indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976). We therefore affirm.